DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A- Endodontic instrument with a heating means between inner piping and a duct to claims 15-16
Species B- Endodontic instrument with heating means in the form of a containment mechanism according to claims 14 and 21
Species C- Endodontic instrument with heating means in the form of wires/resistive heating according to claims 17-18
Species D- Endodontic instrument with heating means in the form of an inner rotary portion and bearings according to claims 19-20
Species E- Endodontic instrument with heating means in the form of a laser according to claims 22-23 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 11-13 and 24-30
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The species share the technical features of claim 1, however the technical feature is not a special technical feature as it does not make a contribution over the prior art of Rouiller et al (WO 2013/033856) in view of Katsuda et al (US 2002/0182564 A1) in view of West (US 5123839).  Regarding claim 1, Rouiller et al discloses an endodontic apparatus (see Fig. 5) for controlling and regulating a flexibility and stiffness of an endodontic super elastic file (e.g. shape memory files, see pages 8-9), the file comprising a hand piece (30), the file implicitly having a transition temperature (or else shape change could not be accomplished), a head portion (part of 14 that is received in 32), a contiguous neck portion (e.g. portion below head potion), and a cutting portion forming a tip (15), the device further comprising inner piping for fluids (e.g. conduit 34 and other which convey fluid from reservoir), and a heating and cooling system (e.g. heated reservoir); wherein the heating and cooling system adjusts the temperature of the file from a starting temperature to an adjusted temperature (raised temperature, see citations above), wherein the heating and cooling system comprises at least one duct where a cooling and heading fluid is to flow towards the file (34), a nozzle (33) connected to the duct to spread the fluid to the file, and wherein the apparatus comprises a flow controller (e.g. 42/43).  Rouiler et al does not teach wherein the device comprises a temperature probe, device for measuring motor speed and torque, programmable control unit, fluid temperature regulator, display, and wherein the control unit controls the temperature based on torque as required.  
Katsuda, however, teaches an endodontic tool (see Figs. 1 and 3), comprising a measuring device for measuring motor speed and torque (12a and 11a), which are measured and shown on a display (50; at 60 and 64) and wherein the parameters are controlled by a programmable control unit (1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Rouiler to include Katsuda’s measuring devices, controller and display, as such modification would allow the user to set values for particular parameters and be able to visually confirm and/or monitor the work, resulting in more efficient and safer use of the device.  
West, however, teaches a dental tool (see Fig. 5) comprising a temperature sensor (21/24/28) and regulator that regulates the temperature of a dental fluid (29), and provides the temperature value to a display (30).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Rouiler/Katsuda, as combined above, to include West’s teaching of a fluid temperatures sensor and controller, and display output, as such modification would allow precise control and validation of the fluid temperature, resulting in more efficient and safer use of the device.  It is noted that should the device of Rouiler/Katsuda, as combined above, be modified with the fluid temperature control means and display thereof, as taught by West, the device would provide control of the fluid temperature (Rouiler) based on the sensor and display the results on the display Katsuda).  Additionally, the control unit, of the device of Rouiler/Katsuda/West, as combined above, would receive the torque measured by the measuring device (Katsuda) and the starting temperature of the file by the probe (initial fluid temperature, West), and calculates the adjusted temperature according to a mathematical relationship as a function of the torque (e.g. once combined, the temperature at the tip would be monitored/controlled to the adjusted temperature based on the tip; as torque increases heat produced, the amount of and/or a higher or lower temperature of the fluid would be calculated to arrive at the value) and shows the value while driving the regulator to set the fluid temperature (see above), so that the file is heated to the adjusted temperature to exceed the transition temperature (e.g. change the shape, see Rouiler).  
Therefore, the shared technical features of the species is not a special technical feature as it does not make a contribution over the prior art combination of Rouiler/Katsuda/West, as combined above.  The species therefore lack unity of invention a posteriori.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772